DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 09/14/2022.
Claims 1-20 are pending.

Response to Amendment

Applicant has amended independent claims 1, 10, 20 and dependent claims 4,13, 16 to include new/old limitations in a form not previously presented necessitating new search and considerations. 
Claim Objections

Claims 1-2 objected to because of the following informalities:  
-- the a first chunk identifier -- should be -- the first chunk identifier -- in claim 1 line 9.  
-- receive an offer request associated with an item -- should be -- receive [an] the offer request associated with [an] the item -- in claim 2 line 2.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,782,970 (hereafter '970). As illustrated in the table below, although the claims at issue are not identical, they are not patentably distinct from each other because each and every elements or equivalents of claim 16 of the US Patent ‘970 is found in the combined claims 10-14.


Instant Invention
US Patent 10,782,970 (‘970)
Claim 10. A method comprising:
Claim 16. A method comprising: 

receiving, by a producer thread, an offer request associated with an item; responsive to receiving the offer request, (claim 11 of the instant invention)
increasing, by a producer thread, a producer sequence;
increasing, by the producer thread, a producer sequence;
determining, by the producer thread,
determining, by the producer thread,
(i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from a plurality of memory chunks and
(i) an chunk identifier of an identified memory chunk from the producer sequence and 
(ii) a position, from the producer sequence, in the identified memory chunk to offer an item;
(ii) a position in the identified memory chunk to offer the item from the producer sequence
determining, by the producer thread, a second chunk identifier of a last created/appended memory chunk;

determining, by the producer thread, a first status of the second chunk identifier as one of valid or invalid,
determining, by a producer thread, a first status of the chunk identifier as one of valid or invalid, 
wherein the second chunk identifier is valid if the second chunk identifier matches the first chunk identifier;
wherein the chunk identifier is valid if the chunk identifier matches the identifier of the current memory chunk;
responsive to determining the first status as valid, reading, by the producer thread, a current memory chunk; - 32 -Atty Docket No. 0816028.00349/20191369

determining, by the producer thread, a second status of a third chunk identifier associated with the current memory chunk as one of valid or invalid,

wherein the third chunk identifier is valid if the third chunk identifier matches the first chunk identifier; and

responsive to determining the second status of the third chunk identifier as valid, writing, by the producer thread, the item into the identified memory chunk at the position.
responsive to determining the first status of the chunk identifier as (i) valid, writing, by a producer thread, the item into the identified memory chunk at the position, and

(ii) as invalid, reading, by a producer thread, the current memory chunk (claim 12 of the instant invention) and determine a second status of the current identifier as greater than or equal to the chunk identifier or less than the chunk identifier; and

responsive to determining the second status of the current identifier as (i) greater than or equal to the chunk identifier, walking, by a producer thread, backward from the current memory chunk to the identified memory chunk, and (claim 13)
 
(ii) less than the chunk identifier, appending, by a producer thread, a new memory chunk to the current memory chunk. (claim 14 of the instant invention)
11. The method of claim 10, further comprising: receiving, by a producer thread of a plurality of producer threads, an offer request associated with an item; and responsive to receiving the offer request, increasing the producer sequence.

12. The method of claim 10, further comprising: responsive to determining the first status or the second status as invalid, searching, by the producer thread, for another memory chunk.

13. The method of claim 10, wherein searching for the new memory chunk includes: extracting an append bit/flag from the second chunk identifier; determining a third status of the second chunk identifier as one of (i) greater than or equal to the first chunk identifier (ii) less than the first chunk identifier; responsive to determining the third status as (i), reading the current memory chunk and walking backwards from the current memory chunk to the identified memory chunk; and responsive to determining the third status as (ii), determining if the append bit/flag is unset.

14. The method of claim 13, further comprising: responsive to determining that the append bit/flag unset, trying to append a new memory chunk.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.





Claims 1-20 are rejected under 35 U.S.C. 112 (b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention.

The following claim language is not clearly understood:

Claim 1 line 2 recites “memory comprising a plurality of memory chunk” and in line 14 recites “created/appended memory chunk”. It is unclear what is being referred by memory chunk i.e. is it part of physical memory or is it data stored in part of memory.

Claim 1 line 9 recites “ chunk identifier of a last created/appended memory chunk” without clearly reciting the step of creating/appending memory chunk. 

Claim 1 line 6 recites “increase a producer sequence, wherein the producer sequence includes a first chunk identifier that identifies the memory chunk, …, and a position that identifies a slot for producing the item”. It is unclear if the sequence is increased or a counter of the sequence is increased. 
	It is also unclear if the identifier is increased or the position is increased and what is the value of the increment.
	
Claim 1 line 13 recites “producer chunk index”. It is unclear what is being referred by the producer chunk index (i.e. is it the chunk identifier or the position of the slot).
Claim 1 line 18 recites “read a current memory chunk”. It is unclear which memory chunk is being referred as “current” memory chunk.
Claim 1 lines 19-20 recites “third chunk identifier read from the current memory chunk”. It is unclear if the chunk identifier is read from the current memory chunk or included in the producer sequence as recited in claim 1 lines 6-7.
Claim 6 line 2 recites “producer sequence is a counter” while claim 1 line 6 recites “producer sequence includes chunk identifier and position”. It is unclear if the producer sequence is a counter or includes a chunk identifier and position. 
Claim 9 lines 1-2 recites “appending operation is in a progress”. It is unclear what is being appended and to what it is being appended.
Claim 10 line 8 recites “status of second identifier as one of valid or invalid” and later in claim 13 lines 4-5 recites “status of the second chunk identifier as one of greater than ….less than”. It is unclear if the status is valid or invalid or greater/less than or both.
Claim 13 recites “responsive to determining the third status as, reading the current memory chunk …”. It is unclear what is the third status e.g. third status greater than or equal, less than the first chunk identifier. Examiner respectfully indicate that the number omitted should not be deleted or the status may be recited in the claim.
Claims 10 and 20 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  


Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-2, 8-9 and 15-16 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.

Step 1: 
	Claim 1 recites a system comprising a memory…processor, which falls within the “manufacture/machine” category of 35 U.S.C. § 101. Claim 10 recites a “method”, which falls within the “process” category of 35 U.S.C. § 101. Claim 20 recites “non-transitory machine readable medium”, which falls within  the machine/manufacture statutory category of 35 U.S.C. § 101. Thus, the analysis determines whether the claims recite a judicial exception and fail to integrate the exception into practical application. See Memorandum, 84 Fed. Re. 54-55. If both elements are satisfied, the claims are directed to a judicial exception under the first step of the Alice/Mayo test, See id.

Step 2A, Prong One
Independent claim 1 recites the following steps:
	[i]	increase a producer sequence, 
[ii] 	determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item, 
[iii]	determine a second chunk identifier of a last created/appended memory chunk; 
[iv]	determine a first status of the second chunk identifier as one of valid or invalid, wherein the second chunk identifier is valid if the second chunk identifier matches the first chunk identifier; 
[v]	responsive to determining the first status as valid, read a current memory chunk; 
[vi]	determine a second status of a third chunk identifier associated with the current memory chunk as one of valid or invalid, wherein the third chunk identifier is valid if the third chunk identifier matches the first chunk identifier, and 
[vii]	responsive to determining the second status of the third chunk identifier as valid, write the item into the identified memory chunk at the position.

The overall process described by steps [iii] - [iv] and [vi] describes “concepts performed in the human mind” or “observation, evaluation, judgement, opinion.” Memorandum, 84 Fed. Reg, 52. Thus steps [iii] - [iv] and [vi] recite the abstract concept of [m]ental processes.” Id.
For example, in step [iii], determining a second identifier of last created/appended memory chunk” is an observation and evaluation. In step [iv] “determine a first status of the second chunk identifier as one of valid or invalid, wherein the second chunk identifier is valid if the second chunk identifier matches the first chunk identifier” is a combination of observation, evaluation, judgement and opinion. Similarly, in step [vi] “determine a second status of a third chunk identifier associated with the current memory chunk as one of valid or invalid, wherein the third chunk identifier is valid if the third chunk identifier matches the first chunk identifier” is a combination of observation, evaluation, judgement and opinion.
Thus, claim 1 recites a judicial exception. For these same reasons, claim 10 and claim 20 recites judicial exception.
	
Step 2A, Prong Two
Because claims 1, 10 and 20 recite a judicial exception, Analysis further determines if the claims recites additional elements that integrate the judicial exception into practical application.
In addition to the limitations of claim 1 discussed above that recite the abstract concepts, claim 1 further recites “memory configured to store a plurality of memory chunks”, “processor configured to execute a plurality of producer threads”, plurality of producer threads”. Claim 1 also recites the following step: [i] increase a producer sequence, [ii] 	determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item, [v] responsive to determining the first status as valid, read a current memory chunk; [vii] responsive to determining the second status of the third chunk identifier as valid, write the item into the identified memory chunk at the position.
The Specification doesn’t provide additional details that would distinguish the additional limitations from a generic implementation of the abstract idea. For example,  memory, processor, memory chunk, producer threads described in fig. 1 § 0022 are generic computing components.  Similarly, step [i] increase a producer sequence, [ii] determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item are further example of routines/method performed by generic computing components and as such is not inventive. Step [v] responsive to determining the first status as valid, read a current memory chunk; [vii] responsive to determining the second status of the third chunk identifier as valid, write the item into the identified memory chunk at the position as recited in the claim is an example of extra-solution activities. Thus, these additional claim elements , under broadest reasonable interpretation, are not inventive and extra pre-post solution activity and do not integrate the judicial exception into a practical application. See MPEP 2106.05(g).
Thus, claims 1, 10 and 20 are directed to a judicial exception because claims 1, 10 and 20 do not recite additional elements that integrate the judicial exception into a practical application.
Step 2B
Because claims 1, 10 and 20 are directed to judicial exception, analysis must determine, according to Alice, whether these claims recite an element, or combination of elements that is enough to ensure that the claim is directed to significantly more than a judicial exception. 
The Memorandum, Section III (B) (footnote 36) states:
In accordance with existing guidance, an Examiner’s conclusion that an additional element (or combination of elements) is well understood, routine, conventional activity must be supported with a factual determination. For more information concerning evaluation of well-understood, routine, convention activity, see MPEP 2106.05(d), as modified by the USPTO Berkheimer Memorandum.
The Berkheimer Memorandum, Section III(A)(1) states:
A Specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, on in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 §U.S.C. 112(a). A finding that an element is well-understood, routine, or conventional cannot be based only on the fact that the specification is silent with respect to describing such element.

Regarding the memory, processor, memories, machine readable medium, the conventional or generalized function terms by which the computer components are described reasonable indicate that Specification discloses conventional component, and describes the component in a manner that indicates that these elements are sufficient well-known that the Specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. §112(a). Further, the Specification does not provide additional details that would distinguish the recited components from generic implementation in the combination. These, these limitations simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Further, the Specification doesn’t provide additional details that would distinguish the additional limitations as recited in the claim from a generic implementation of the abstract idea. For example, Specification discloses “processor configured to execute plurality of producer threads” as a processor to execute threads ¶0022, which as recited in the claim could be generic computer performing generic computing methods under broadest reasonable interpretation of the claim elements. 
Further the additional limitations of  “[i] increase a producer sequence”, is an example of generic method performed by generic computer. Similarly, in step [ii] determine (i) a first chunk identifier, associated with the producer sequence, of an identified memory chunk from the plurality of memory chunks and (ii) a position, from the producer sequence, in the identified memory chunk to offer an item are routinely performed in the generic computer and is an example of insignificant pre-solution activity. Further, in step [v] responsive to determining the first status as valid, read a current memory chunk, and [vii] responsive to determining the second status of the third chunk identifier as valid, write the item into the identified memory chunk at the position, are examples of insignificant post-solution activities, which is routinely performed by the generic computers. It  has been recognized by court that receiving, processing, and storing data as well as receiving or transmitting data over a network are a well-understood, routine and conventional activities. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement); see also TLI Commc’ns, 823 F.3d 607; Elec. Power, 830 F.3d at 1350. There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional data gathering and output. Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention.”) See also Customedia Techs. LLC v. Dish Network Corp., 951 F.3d 1359, 1366(Fed. Cir. 2020) (“[T]he invocation of ‘already-available computers that are not themselves plausibly asserted to be an advance…amounts to a recitation of what is well-understood, routine, and conventional.”)(quoting SAP Am., Inc. v. InvestPic, LLC, 898F3.d 1161, 1170 (Fed. Cir. 2018)); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355(Fed. Cir 2014).
Thus, Claims 1, 10 and 20 are not directed to significantly more than a patent ineligible concept. 

Dependent claims 2, 11 do not add meaningful limitations to the abstract idea because they further describe “receiving an offer …and responsive to receiving the offer request, increase the producer sequence”, which is combination of observation, evaluation, judgement and opinion and increase the producer sequence is an example of insignificant post-solution activity and is no more than a  well-understood, routine and conventional activity routinely performed. Mortg. Grader, Inc. v. First choice Loan Servs. Inc., 811 F.3d 1314 (Fed. Cir. 2016) (generic computer components, such as interface, “network”, and “database,” fail to satisfy the inventive concept requirement). There is no indication that the recited claim elements override the conventional use of known features or involve an unconventional arrangement or combination of elements such that the particular combination of generic technology results in anything beyond well-understood, routine, and conventional. Alice, 573 U.S. at 223.
Depend claim 3, 12 recites claim elements of “responsive to determining…invalid”, which is a combination of combination of observation, evaluation, judgement and opinion and “attempt to append a new memory chunk” is an example of insignificant post-solution activity and is no more than a  well-understood, routine and conventional activity routinely performed.
Depend claim 4 recites claim elements of “first identifier is a memory chunk ID” is an example of common technical method/information and insignificant extra solution activity and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 5 recites “memory chunk includes plurality of slots arranged in an array” and common technical method/information and insignificant extra solution activity and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 6 recites “position is a slot of the plurality of slots, and producer sequence is a counter” are a common technical environment method/information and insignificant extra solution activity and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 7 recites “memory chunk occupied at least two cache-lines” are a technical environment information and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 8 recites “chunk identifier is a single memory location that contains a numerical identifier and append flag/bit” and is example of storing information in the technical environment and is no more than a  well-understood, routine and conventional activity routinely performed.
Dependent claim 9 recites “append flag/bit is set if appending operation is in progress, which is a combination of observation, evaluation, judgement and opinion.
Dependent claim 13 is directed to determining status of chunk identifier by comparing with another chunk identifier, which is a combination of observation, evaluation, judgement and opinion.
Dependent claim 14 is directed to determining if the bit is unset, which is a combination of observation, evaluation, judgement and opinion and trying to append a new memory chunk in response is insignificant post-processing activity.
Dependent claim 15 is directed to increasing identifier by a predetermined value, which is a combination of observation, evaluation, judgement and opinion. Claim element of setting bit in the identifier and appending memory chunk is a pre-solution activity.
Dependent claim 16 is directed to predetermined value being a sum of first and second value wherein the first and second values are increment to the chunk identifiers, which is a mathematical concept.
Dependent claim 17 recites first value and second value being even or odd, which is a combination of observation, evaluation, judgement and opinion.
Dependent claim 18 recites unsetting, by the producer processor, the append bit/flag, which is routinely performed in ordinary computing system.
Dependent claim 19 recites consuming, by a consumer thread, the item from the identified memory chunk, which is generic computing method.
Thus, Claims 1-20 are not patent eligible. 



Participate in DSMER Pilot Program

Applicant request for participation in the DSMER Pilot Program is acknowledged. However, Applicant has not submitted the required PTO/SB/456 as indicated in the invitation request. 


An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10-12, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dehlinger et al. (US 2010/0199030 A1, hereafter Dehlinger)  in view of Stephens et al. (US 2021/0208954 A1, hereafter Stephens).
Both Dehlinger and Stephens were cited in the last office action.



As per claim 1, Dehlinger teaches the invention substantially as claimed including a system comprising: 
a memory comprising a plurality of memory chunks ([0029] fig. 1 memory ME,  [0007] managed area, allocated spaces, at least one free memory chunk); and 
a processor configured to execute a plurality of producer threads ([0029] microprocessor MP), wherein a producer thread of the plurality of producer threads is configured to: 
receive an offer request for an item to be produced (fig. 3 request of allocation for specified size S1); 
increase a producer sequence ([0013] entries, sequentially initialized in the list area), wherein the producer sequence includes a first chunk identifier that identifies a memory chunk, from the plurality of memory chunks, for the offer request ([0007] list area, entry, referencing, memory chunk [0013] entries, sequentially initialized in the list area [0017] entry, memory chunk identifier, associated to a first free memory chunk, free memory chunk, second free memory chunk [0019] number of entries [0035] fig. 2 memory chunk identifier ID 5) and a position that identifies a slot for producing the item ([0034] memory chunk offset, corresponds to where the referenced free memory chunk is located [0035] fig. 2 CO offset of 38 bytes from the beginning of the managed area MA fig. 3 S4-S5); 
extract, from the producer sequence, the a first chunk identifier, and the position, in the identified memory chunk to offer the item ([0041] fig. 3 select found memory chunk S5 [0031] fig. 2 entry, list area, memory chunk identifier ID, memory chunk offset CO), 
extract, from a producer chunk index, a second chunk identifier of a last created/appended memory chunk ([0044] fig. 3 new entry is initialized in the list area LA S8 [0051] each time a new entry is initialized in the list area LA, new free memory chunk identifier ID, computed [0031] fig. 2 entry, list area, memory chunk identifier ID, memory chunk offset CO [0047] split, selected memory chunk, remaining free chunk FC2, memory chunk length CL set to old FC2 length - requested size [0035] fig 2 memory chunk identifier [0014] second memory chunk, identifier); 
determine a first status of the second chunk identifier as one of valid or invalid ([0017] valid entry, free memory chunk, new entry, new entry, same memory chunk identifier as the identifier associated to the first free memory chunk), wherein the second chunk identifier is valid if the second chunk identifier matches the first chunk identifier ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054]); 
responsive to determining the first status as valid ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054] [0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054]), read a current memory chunk ([0054] accessing the list area LA fig 4 LA memory chunks [0002] read access);
determine a second status of a third chunk identifier read from the current memory chunk as one of valid or invalid ([0017] valid entry, free memory chunk, new entry, new entry, same memory chunk identifier as the identifier associated to the first free memory chunk [0054] accessing the list area LA fig 4 LA memory chunks [0002] read access), wherein the third chunk identifier is valid if the third chunk identifier matches the first chunk identifier ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054]); and 
responsive to determining the second status of the third chunk identifier as valid ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054] i.e. valid entry determination is same for any memory chunk),  write the item into the identified memory chunk at the position ([0004] flash memory, reads and writes, erased page by page i.e. writing [0054] accessing the list area LA fig 4 LA memory chunks, smart card reset [0002] write operation ([0054]).

	Dehlinger doesn’t specifically teach plurality of producer threads.

Stephens, however, teaches a plurality of producer thread ([0041] fig. 2 producer threads), wherein a producer thread of the plurality of producer threads is configured to read current memory chunk ([0022] memory segment, copied to another segment i.e. memory segment read [0056] read/write) and write into the identified memory chunk ([0022] memory segment, copied to another segment, reused, overwritten i.e. memory segment write [0056] read/write ).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of analogous (Dehlinger [0001] Stephens [0004]) prior art of Dehlinger with the teachings of Stephens of a producer thread of multiple producer thread copying from (i.e. reading) memory segment into another memory segment (i.e. writing) to improve efficiency (Dehlinger [0006] Stephens [0003]) and allow a plurality of producer thread, wherein a producer thread of the plurality of producer threads is configured to read current memory chunk and write into the identified memory chunk to the method of Dehlinger as in the instant invention. 



As per claim 2, Dehlinger teaches the thread is further configured to: 
receive an offer request associated with an item ([0008] selecting memory chunk, allocation request), and 
responsive to receiving the offer request ([0008] selecting memory chunk, allocation request), increase the producer sequence ([0013] entries, sequentially initialized [0051] new entry is initialized, free memory chunk identifier [0052] new free memory chunk identifier, computed, higher than all existing free memory chunk identifiers).  
	Stephens teaches remaining claim elements of a producer thread ([0041] fig. 2 producer threads).

As per claim 3, Dehlinger teaches wherein the producer thread is further configured to: responsive to determining the first status or the second status as invalid ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054] i.e. if identifier is not same then invalid), attempt to append a new memory chunk, wherein the new memory chunk is one of a newly allocated memory chunk and a reused pooled memory chunk ([0051] new entry is initialized, new free memory chunk identifier ID computed [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier; Stephens [0021]).  

As per claim 4, Dehlinger teaches wherein the first identifier is a memory chunk identifier ([0014] memory chunk identifier  fig 2 SF ID).  

As per claim 5, Dehlinger teaches wherein the identified memory chunk includes a plurality of slots ([0042] space, size, chunk [0043] remaining free memory, selected chunk), and wherein the plurality of slots is arranged in an array ([0049] entries, arranged, referenced, offset, ascending order).  

As per claim 6, Dehlinger teaches wherein the position is a slot of the plurality of slots ([0049] entries, arranged, referenced, offset, ascending order), and wherein the producer sequence is a counter that identifies an offer request ([0013] entries, sequentially initialized [0052] new free memory chunk identifier, computed, higher than all existing free memory chunk identifiers [0047] chunk length, requested size, offset).  

As per claim 7, Dehlinger teaches wherein the identified memory chunk occupies at least two cache-lines ([0031] fig. 2 memory chunk length [0034] size of the referenced free memory chunk).  

Claim 10 recites a method with elements similar to claim 1. Therefore, it is rejected for the same rational.
Claim 11 recites a method with elements similar to claim 2. Therefore, it is rejected for the same rational.

As per claim 12, Dehlinger teaches responsive to determining the first status or the second status as invalid ([0014] initializing new valid entry, second memory chunk, same memory chunk identifier as identifier associated with the first free memory chunk [0054] i.e. if identifier is not same then invalid), searching, by the producer thread, for another memory chunk  (fig 3 search for a free memory chunk S3).

As per claim 19, Stephens teaches further comprising consuming, by a consumer thread, the item from the identified memory chunk ([0001] consumer threads takes the item from the queue and does additional work with it  [00022]).  

Claim 20 recites a non-transitory machine readable medium storing code, which when executed by at least one processor, causes to perform elements similar to claim 1. Therefore, it is rejected for the same rational.




Claims 8-9, 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dehlinger in view of Stephens, as applied to above claims, and further in view of Blanco et al. (US 2015/0026141 A1, hereafter Blanco).
Blanco was cited in the last office action.

As per claim 8, Dehlinger teaches wherein the second chunk identifier is a single memory location that contains a numerical identifier ([0031] fig. 2 memory chunk identifier ID[0033] memory chunk identifier, six bits).  
Dehlinger and Stephens, in combination, do not specifically teach an append flag bit.
Blanco, however, teaches an append flag bit ([0040] bits added, bitmap, memory chunk created/modified [0027] setting bits [0048] unset bits).

It would have been obvious to one of ordinary skills in the art to combine the teachings of Dehlinger and Stephens with the teachings of Blanco of append flag bit to improve efficiency and allow an append flag bit to the method of Dehlinger and Stephens as in the instant invention.

As per claim 9, Blanco teaches the append flag/bit is set if an appending operation is in progress ([0040] bits added, bitmap, memory chunk created/modified ).  


As per claim 13, Dehlinger teaches wherein searching for the new memory chunk (fig 3 search for a free memory chunk S3) includes: 
determining a third status of the second chunk identifier as one of greater than or equal to the first chunk identifier less than the first chunk identifier ([0049] chunk identifier, reflect its position in the ordered list [0052] new memory chunk identifier is higher than all existing free memory chunk identifier [0053] new free memory chunk identifier, equal, free memory chunk identifier i.e. can also determine less than condition); 
responsive to determining the third status as ([0052]-[0053]), reading the current memory chunk and walking backwards from the current memory chunk to the identified memory chunk ([0054] scan of all valid entries, accessing the list area LA fig 4 LA memory chunks); and 
responsive to determining the third status ([0052]-[0053]).

Blanco teaches remaining extracting an append bit/flag from the second chunk identifier; and determining if the append bit/flag is unset ([0040] bits added, bitmap, memory chunk created [0048] unset bits).  


As per claim 14, Dehlinger teaches further comprising: trying to append a new memory chunk ([0051] new entry is initialized, new free memory chunk identifier ID computed [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier ).  
Blanco teaches remaining claim elements of responsive to determining that the append bit/flag unset ([0040] bits added, bitmap, memory chunk created [0048] unset bits).  

As per claim 15, Dehlinger teaches wherein trying to append the new memory chunk includes: 
setting the bit/flag in the second chunk identifier ([0033] fig. 2 memory chunk identifier, six bits, unique identifier); 
appending the new memory chunk to the current memory chunk ([0051] new entry is initialized); and 
increase the second chunk identifier by a predetermined value ([0049] free memory chunk identifier ID, reflect, position, ordered list [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier). 
Blanco teaches the remaining claim elements of  append bit ([0040] bits added, bitmap, memory chunk created ).


As per claim 16, Dehlinger teaches wherein the predetermined value is a sum of a first value and a second value, the method further comprising: 
increasing the second chunk identifier by the first value when starting to append the new memory chunk ([0049] free memory chunk identifier ID, reflect, position, ordered list  [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier); and 
increasing the second chunk identifier by the second value when finished appending the new memory chunk ([0049] free memory chunk identifier ID, reflect, position, ordered list.  [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier).  

As per claim 17, Dehlinger teaches wherein the first value and the second value are the same integer value resulting in an even predetermined value, and wherein an odd chunk identifier indicates that appending the new memory chunk is incomplete ([0049] free memory chunk identifier ID, reflect, position, ordered list.  [0052] new free memory chunk identifier is higher than all existing free memory chunk identifier).    

As per claim 18, Blanco teaches unsetting, by the producer processor, the append bit/flag ([0040] bits added, bitmap, memory chunk created [0048] unset bits).  


Response to Arguments
The previous claim objections have been withdrawn.
The previous specification objections have been withdrawn.
The previous drawing objections have been withdrawn.
The previous double patenting rejections have been held in abeyance until the allowance.
Some of the previous 112(b) objections have been withdrawn. However, some new rejections are made and some previous objections have been maintained. Applicant is requested to either amend the claim or provide support in the disclosure to overcome the 112(b) rejections.
The previous 35 U.S.C. 101 rejections have been held in abeyance.

Applicant’s arguments with respect to rejected claims under 35 U.S.C. 103 have been considered but are moot in view of newly cited portion of the previously cited prior art. Applicant is further requested to provide specific arguments indicating which particular claim element(s) are missing from the cited prior art.


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Beale et al. (US 9,823,851 B2) teaches Secure Migratable Architecture Having Security Features.
Craddock et al. (US 6,834,332 B2) teaches apparatus and method for swapping-out real memory by inhibiting i/o operations to a memory region and setting a quiescent indicator, responsive to determining the current number of outstanding operations.
Dennis (US 2013/0297877 A1) teaches managing buffer memory.
Gidra et al. (US 2017/0344473 A1) teaches managing objects stored in memory.
Wang et al. (US 8,074,025 B2) teaches method and system for copying live entities of source blocks identified by source list for selected destination block to selected destination block of memory heap.



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799. The examiner can normally be reached Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195